—Judgment unanimously affirmed without costs. Memorandum: Plaintiffs appeal from a judgment entered upon a jury verdict, contending that the award of damages was inadequate and contrary to the weight of the evidence and that Supreme Court erred in several respects during the course of the trial.
We conclude that the amount of the damages award is not inadequate (see, CPLR 5501 [c]). Whether the injuries and subsequent disability allegedly sustained by Joel R. Siegel were causally related in whole or in part to the subject accident or to a pre-existing condition was sharply disputed. The jury’s resolution of that factual dispute is not contrary to the weight of the evidence.
The court should have allowed plaintiffs’ counsel, during summation, to read from a portion of a medical report in evidence. That error, however, was harmless because the court instructed the jury that it could review the report during its deliberations.
We have reviewed the remaining contentions of plaintiffs and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Monroe County, Stander, J.—Negligence.) Present—Pine, J. P., Balio, Fallon, Callahan and Davis, JJ.